Citation Nr: 0628048	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for an incisional hernia based on VA treatment 
received in October 1994.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1966 
to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for an incisional hernia based 
on VA treatment received for a partial nephrectomy in October 
1994 and entitlement to a total disability rating based on 
individual unemployability (TDIU).  

Following receipt of notification of the May 2002 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his § 1151 and TDIU claims.  In February 2004, the 
Board denied the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for an incisional hernia based 
on VA treatment received in October 1994 and remanded the 
issue of entitlement to a TDIU to the Appeals Management 
Center (AMC), in Washington, DC for further evidentiary 
development.  

In March 2005, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion.  As such, the 
Court remanded the veteran's § 1151 claim to the Board for 
compliance with the instructions set forth in the joint 
motion.  Pursuant to the Court's March 2005 Order, the Board, 
in July 2005, remanded the veteran's § 1151 claim to the AMC 
for further evidentiary development.  In the July 2005 
remand, the Board discussed the additional evidentiary 
development which was necessary prior to a final adjudication 
of the veteran's § 1151 claim.  In addition, the Board noted 
that, pursuant to its February 2004 remand, the veteran's 
TDIU claim remained in appellate status.  Subsequently, in 
June 2006, the veteran's claims folder was returned to the 
Board.  

The issues of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for an incisional hernia based on VA 
treatment received in October 1994 and entitlement to a TDIU 
will be addressed in the REMAND portion of the decision 
below.  This claim is being REMANDED to the RO via the AMC.  


REMAND

§ 1151

Initially, the relevant law stipulated that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).  

Thereafter, in 1991, the Court invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation used in the 
adjudication of claims pursuant to 38 U.S.C.A. § 1151.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd, Gardner 
v. Brown, 5 F. 3rd 1456 (Fed. Cir. 1993), aff'd, Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  In a 
subsequent affirmation of the Court's decision, the United 
States Supreme Court (Supreme Court) held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability.  Id.  Identification of "fault" on the part of 
VA was not required.  Id.  

In March 1995, VA published amended regulations conforming to 
the Supreme Court's decision.  According to the revised 
regulatory provisions of 38 C.F.R. § 3.358, where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.  38 C.F.R. 
§ 3.358.  

Thereafter, the provisions of 38 U.S.C.A. § 1151 were amended 
once again.  According to the revised legislative provisions, 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as a result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

38 U.S.C.A. § 1151 (amended 1996).  This amendment includes 
the requirement of fault.  See also 38 C.F.R. § 3.361(d)(1) 
(2005).  

Significantly, this last amendment to the provisions of 
38 U.S.C.A. § 1151 was made applicable only to claims filed 
on or after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999).  Claims filed prior to 
October 1, 1997 are adjudicated under the law as it 
previously existed.  See, VAOPGCPREC 40-97 (Dec. 31, 1997).  
See also, Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).  

In the present case, the veteran filed his claim for 
disability compensation for an incisional hernia based on VA 
treatment, pursuant to the provisions of 38 U.S.C.A. § 1151, 
in May 1998.  Consequently, the veteran's 1151 claim must be 
adjudicated based upon the pertinent law existent since 
October 1, 1997 (which requires identification of "fault" 
on the part of VA).  See 38 U.S.C.A. § 1151 (West 2002) & 
38 C.F.R. § 3.361 (which provides for compensation where it 
is determined that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death).  

Included in the claims folder is a letter dated in July 2001 
intended to satisfy the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) with regard to 
the veteran's § 1151 claim.  See 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, this document discussed 
VA's and the veteran's responsibilities in the development of 
evidence pertinent to the § 1151 issue and notified the 
veteran of his opportunity to submit "any additional 
information or evidence that . . . [he] want[ed] . . . [the 
RO] to try to get for . . . [him]."  Significantly, however, 
the letter did not inform the veteran of the correct type of 
information and evidence needed to substantiate his § 1151 
claim or of the evidence necessary to establish a disability 
rating or effective date for an incisional hernia (if his 
claim for disability compensation pursuant to 38 U.S.C.A. 
§ 1151 were granted).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the letter provided the criteria necessary to 
support § 1151 claims which were filed prior to October 1, 
1997.  See 38 U.S.C.A. § 1151 (West 1991) & 38 C.F.R. § 3.358 
(which provides that, where it is determined that there is 
additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability and that 
identification of fault on the part of VA is not required).  
Significantly, however, as the Board has discussed in this 
decision, the veteran filed his § 1151 claim in May 1998 
(after October 1, 1997).  Thus, the amended law and 
regulation apply.  See 38 U.S.C.A. § 1151 (West 2002) & 
38 C.F.R. § 3.361(d)(1) (which require identification of 
fault on the part of VA).  

The Board acknowledges that the supplemental statements of 
the case (SSOCs) issued in January 2003, February 2003, and 
February 2006 include the correct (or revised) criteria.  In 
particular, these documents informed the veteran that, 
pursuant to the applicable law, "compensation is only 
payable for additional disability which results from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of VA 
health care personnel."  See 38 C.F.R. § 3.361(d)(1).  
Furthermore, at the May 2003 personal hearing, the 
undersigned Veterans Law Judge posed multiple questions to 
the veteran to elicit from him information as to whether any 
medical professional had expressed opinions faulting the VA 
caregivers who had treated him at the time of the 1994 
surgery.  Hearing transcript (T.) at 13-15.  

Significantly, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has specifically 
held that VA cannot satisfy its duty to notify under the VCAA 
by referencing various post-decisional communications, such 
as the notification of the rating decision, the statement of 
the case, or the supplemental statement of the case, from 
which the claimant might have been able to infer what 
evidence was lacking.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Moreover, neither the July 2001 
letter, nor any other written communication between VA and 
the veteran, has notified him of the evidence necessary to 
establish a disability rating or effective date for an 
incisional hernia (if his claim for disability compensation 
pursuant to 38 U.S.C.A. § 1151 were granted).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, a remand is necessary to accord the agency of 
original jurisdiction an opportunity to provide proper 
notification of the § 1151 issue on appeal to the veteran, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board sincerely regrets the additional delay that will 
result from another remand of the veteran's § 1151 claim.  
However, compliance with the recent decisions of the Court 
and the Federal Circuit is necessary.  

§ TDIU

Previously, in February 2004, the Board remanded the 
veteran's TDIU claim to the AMC for further evidentiary 
development and due process requirements.  In particular, the 
Board instructed the AMC to obtain records of any treatment 
that the veteran may have received for his service-connected 
emphysema and allergic rhinitis at the West Los Angeles VA 
Medical Center (VAMC) since September 2002 as well as copies 
of the work evaluation performed by the Foster Assessment 
Center between October 21 and October 28, 2002 and the 
Counseling Record-Narrative Report dated on November 21, 2002 
(including any supporting documentation).  The Board also 
asked that the veteran be accorded a VA pulmonary examination 
to determine the extent of his service-connected emphysema 
and allergic rhinitis as well as the effect of these 
disorders on his employability and that he be given a VA 
general medical examination to determine the extent of his 
nonservice-connected disabilities as well as the effect of 
these disorders on his employability.  

Further review of the claims folder indicates that records of 
treatment received by the veteran at the West Los Angeles 
VAMC between August 2002 and November 2005 have been obtained 
and associated with his file.  Additionally, in a March 2005 
letter, the AMC asked the veteran to submit a completed VA 
Form 21-4142, Authorization and Consent to Release 
Information (Form 21-4142), so the the agency could obtain 
the work evaluation performed at the Foster Assessment Center 
between October 21 and October 28, 2002.  In the alternative 
the AMC asked the veteran to provide the agency with a copy 
of the evaluation as well as any other records related to 
that study.  The AMC enclosed two Form 21-4142s for the 
veteran's use.  Approximately one week later, the veteran 
submitted a Form 21-4142 which only included references to 
doctors who had treated him at the VAMC in Los Angeles, 
California.  A complete and thorough review of the claims 
folder indicates that the veteran has not responded to the 
AMC's March 2005 request for a copy of the October 2002 
Foster Assessment Center evaluation report or a completed 
Form 21-4142 which would allow the AMC to procure a copy of 
the evaluation record on its own.  As the veteran has failed 
to provide the requested evidence or the necessary 
information to procure the relevant document, the Board finds 
that no further development on VA's part is necessary with 
regard to the October 2002 Foster Assessment Center 
evaluation report.  See Wood v. Derwinski, 1 Vet. App. 191 
(1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in which 
the Court held that VA's duty to assist is not a one-way 
street and that, if a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  

Also in the March 2005 letter, the AMC stated that "[t]he RO 
should also obtain a legible copy of the Counseling 
Record-Narrative Report dated November 21, 2002 and any other 
records or reports prepared in connection with the veteran's 
application for vocational rehabilitation."  The Board 
acknowledges that copies of the November 21, 2002 Counseling 
Record-Narrative Report are contained in the veteran's claims 
folder.  Significantly, however, no supporting documentation 
(e.g., including any such reports contained in the veteran's 
vocational rehabilitation folder) has been obtained.  See 
Bell v. Dersinski, 2 Vet. App. 611, 613 (1992) (in which the 
Court held that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file).  Moreover, the veteran has 
not been accorded VA pulmonary and general medical 
examinations, as directed by the Board in the February 2004 
remand.  

In a January 2005 memorandum, an AMC rating specialist who 
had reviewed the claims folder acknowledged that the agency 
had not complied with these Board remand instructions.  The 
rating specialist directed additional AMC personnel to comply 
with these specific remand directives.  

Furthermore, in the Introduction portion of the July 2005 
remand (regarding the veteran's § 1151 claim), the Board 
acknowledged the February 2004 remand.  In particular, the 
Board stated that "[f]rom a review of the record, it is 
apparent that[,] while some development requested has been 
undertaken, other development has not [been] accomplished, 
nor has further adjudication of the claim [been undertaken].  
In any event, this claim remains in appellate status . . . 
and is referred to the RO/AMC for appropriate action."  Also 
in the last action paragraph of the July 2005 remand, the 
Board again notes that the issue of entitlement to a TDIU, 
which was remanded to the AMC in February 2004, remains in 
appellate status.  

Significantly, however, the claims folder does not contain 
documentation supportive of the November 2002 Counseling 
Record-Narrative Report (including, for example, the 
veteran's vocational rehabilitation folder) or reports of VA 
pulmonary and general medical examinations, as directed by 
the Board in the February 2004 remand.  Furthermore, the 
additional medical records received after the Board's 
February 2004 remand do not address all of the questions 
concerning the veteran's employability.  

The Board sincerely regrets the additional delay that will 
result from another remand of the veteran's TDIU claim.  
However, the Board cannot ignore the lack of compliance with 
the prior remand directives.  Consequently, another remand is 
necessary to ensure that the veteran is accorded full 
compliance with the statutory duty to notify.  38 U.S.C.A. 
§ 5103A.  See also Stegall v. West, 11 Vet. App. 268, 271 
(1998) (which finds that, as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders and that a remand by the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should issue a VCAA 
notification letter to the veteran and his 
representative with regard to the issue of 
entitlement to disability compensation, 
pursuant to 38 U.S.C.A. § 1151, for an 
incisional hernia based on VA treatment 
received in October 1994.  The 
notification letter should fully comply 
with, and satisfy, the provisions of the 
VCAA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 
2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Care should be taken to provide the 
veteran with the correct requirements 
necessary to support his § 1151 claim.  
See 38 U.S.C.A. § 1151 (West 2002) & 
38 C.F.R. § 3.361 (which provides for 
compensation where it is determined that 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death).  

2.  Also, the veteran's vocational 
rehabilitation folder should be obtained 
and associated with his claims file.  If, 
for any reason, the veteran's vocational 
rehabilitation folder is unavailable, that 
fact should be noted in his claims file.  

3.  Thereafter, the veteran should be 
accorded a VA pulmonary examination for 
the purpose of ascertaining the severity 
of his service-connected emphysema with 
inactive pulmonary tuberculosis, 
restrictive abnormality, and asthma and 
his service-connected allergic rhinitis as 
well as the effect of these disabilities 
on his ability to procure, and to 
maintain, gainful employment.  The claims 
folder must be reviewed by the examiners 
prior to the examinations.  Any medically 
indicated tests, to include pulmonary 
function tests, should be accomplished.  

In particular, the examiner should discuss 
the manifestations associated with the 
veteran's service-connected emphysema and 
allergic rhinitis and, to the extent 
possible, render an opinion as to the 
level of impairment caused by these 
disorders.  The examiner is specifically 
asked to render an opinion as to the 
effect of these service-connected 
disabilities on the veteran's ability to 
procure, and to maintain, gainful 
employment.  (In rendering this opinion, 
the examiner should, to the extent 
possible, distinguish between the 
manifestations of the veteran's 
service-connected emphysema and 
service-connected allergic rhinitis and 
the manifestations of any 
nonservice-connected respiratory 
disorders.)  

4.  Thereafter, the AMC should re-
adjudicate the issues of entitlement to 
disability compensation, pursuant to 
38 U.S.C.A. § 1151, for an incisional 
hernia based on VA treatment received in 
October 1994 and entitlement to a TDIU.  
If the decisions remain in any way adverse 
to the veteran, he and his representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


